UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                       ________________

         15-2206, 15-2217, 15-2230, 15-2234, 15-2272, 15-2273
        15-2290, 15-2291, 15-2292, 15-2294, 15-2304 & 15-2305
                          ________________

 IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS CONCUSSION
                   INJURY LITIGATION

Craig Heimburger; Dawn Heimburger,
                             Appellants (15-2206)

Cleo Miller; Judson Flint; Elmer Underwood; Vincent Clark, Sr.;
Ken Jones; Fred Smerlas; Jim Rourke; Lou Piccone;
James David Wilkins, II,
                                  Appellants (15-2217)

Curtis L. Anderson,
                                 Appellant (15-2230)

Darren R. Carrington,
                                 Appellant (15-2234)

Raymond Armstrong; Nathaniel Newton, Jr.; Larry Brown;
Kenneth Davis; Michael McGruder; Clifton L. Odom; George Teague;
Drew Coleman; Dennis DeVaughn; Alvin Harper; Ernest Jones;
Michael Kiselak; Jeremy Loyd; Gary Wayne Lewis; Lorenzo Lynch;
Hurles Scales, Jr.; Gregory Evans; David Mims; Evan Ogelsby;
Phillip E. Epps; Charles L. Haley, Sr.; Kevin Rey Smith; Darryl Gerard Lewis;
Curtis Bernanrd Wilson; Kelvin Mack Edwards, Sr.; Dwayne Levels;
Solomon Page; Tim McKyer; Larry Barnes; James Garth Jax;
William B. Duff; Mary Hughes; Barbara Scheer,
                                   Appellants (15-2272)

Liyongo Patrise Alexander; Charlie Anderson; Charles E. Arbuckle;
Cassandra Bailey, as Representative of the Estate of Johnny Bailey;
Ben Bronson; Curtis Ceaser, Jr.; Larry Centers; Darrell Colbert; Harry Colon;
Christopher Crooms; Jerry W. Davis; Tim Denton; Michael Dumas;
Corris Ervin; Doak Field; Baldwin Malcolm Frank; Derrick Frazier;
Murray E. Garrett; Clyde P. Glosson; Roderick W. Harris; Wilmer K. Hicks, Jr.;
Patrick Jackson; Gary Jones; Ryan McCoy; Jerry James Moses, Jr.;
     Anthony E. Newsom; Rance Olison; John Owens; Robert Pollard;
     Derrick Pop; Glenell Sanders; Thomas Sanders; Dwight A. Scales;
     Todd Scott; Frankie Smith; Jermaine Smith; Tyrone Smith; James A. Young, Sr.,
                                      Appellants (15-2273)

     Scott Gilchrist, individually and on behalf of the Estate of
     Carlton Chester “Cookie” Gilchrist,
                                         Appellant (15-2290)

     Jimmie H. Jones; Ricky Ray; Jesse Solomon,
                                      Appellants (15-2291)

     Andrew Stewart,
                                        Appellant (15-2292)

     Willie T. Taylor,
                                        Appellant (15-2294)

     Alan Faneca; Roderick “Rock” Cartwright;
     Jeff Rohrer; Sean Considine,
                                    Appellants (15-2304)

     James Mayberry,
                                        Appellant (15-2305)

                                  ________________

                   Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
            (D.C. Civil Action Nos. 2-12-md-02323 and 2-14-cv-00029)
                     District Judge: Honorable Anita B. Brody
                                ________________

                             Argued November 19, 2015

          Before: AMBRO, HARDIMAN, and NYGAARD, Circuit Judges

                            (Opinion filed: April 18, 2016)


              ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

                                           2
       IT IS NOW ORDERED that the published Opinion in the above case filed April
18, 2016, be amended as follows:

       On page 62, first full paragraph, line 13, add an “n” to “a” so the phrase reads “the
lasting scars of an NFL career,”

                                                 By the Court,
                                                 s/ Thomas L. Ambro, Circuit Judge
Dated: May 2, 2016

mlr/cc: all counsel




                                             3